Citation Nr: 1118077	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-37 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, beyond April 10, 2000.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to January 1966.  The appellant is the Veteran's daughter.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 determination of the Muskogee Education Center, located at the Muskogee, Oklahoma, Regional Office (RO), which denied her request for an extension of her delimiting date with regard to receipt of DEA benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.  

2.  The appellant's delimiting date for use of Chapter 35 Dependents' Educational Assistance benefits was April 10, 2000.  

3.  The appellant attained the age of 31 years in April 2005. 


CONCLUSION OF LAW

The appellant is not entitled to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code beyond April 10, 2000.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.3032, 21.3040, 21.3041 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes obligations on VA in terms of its duties to notify and assist claimants.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2010).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  

II.  Decision  

The essential facts in this case are not in dispute, and may be briefly summarized.  The appellant, who is a daughter of the Veteran in this case, was born in April 1974, and reached her 31st birthday in April 2005.  She was awarded Chapter 35 educational assistance, and DEA benefits were disbursed for school attendance beginning in August 1992 through May 1993, with a delimiting date of April 2000.  In an October 2008 report of contact form, the appellant admits that she does not meet the eligibility criteria for DEA benefits under Chapter 35 since she is "outside of the 10 year window since she initially used the award . . . . "  Nevertheless, the appellant contends that she should be granted an extension of her delimiting date because she was prevented from pursuing an educational program due to her caring and raising a severely handicapped child.  

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021 (2010).  Basic eligibility for Chapter 35 benefits was established for the appellant by the RO and she has utilized some of these benefits.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(1)(i).  Therefore, the appellant met the basic eligibility requirements for educational assistance benefits under Chapter 35.  The period of eligibility for a child of the veteran generally extends from the child's eighteenth birthday and ends on the child's twenty-sixth birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041 (2010).  During that eight year period (ninety-six months), the child is entitled to educational assistance not to exceed 45 months, or the equivalent thereof in part-time training.  38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(a) (2010).  

In certain situations, the delimiting date may be modified or extended beyond a child's 26th birthday, but generally not past his/her 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 21.3040(d), 21.3041(g) (2010).  The exception to this limit is the narrow circumstances presented in 38 C.F.R. § 21.3041(g) which allows for an eligible person who turns 31 in the middle of an academic quarter or semester to finish out the remainder of that quarter or semester before the termination of the benefit.  Also, under this provision, the ending date may be extended if the eligible person's program of education has been suspended due to conditions determined to be beyond the eligible person's control as listed at 38 C.F.R. § 21.3043 (2010).  If it is found that a suspension of a program of education was in fact due to conditions beyond the eligible person's control, then the ending date may be extended for the length of the period of suspension, but not beyond the eligible person's 31st birthday.  38 C.F.R. § 21.3041(g) (2010).  This provision applies in situations where a claimant is already in receipt of Chapter 35 educational assistance benefits and is pursuing her education, but has had to stop her education because of certain events beyond her control.  An extension is also available if an eligible child is ordered to active duty or involuntarily ordered to full-time National Guard duty during her period of eligibility.  38 C.F.R. § 21.3041(h).  Further, special restorative training may also be authorized under 38 C.F.R. § 21.3300.  

In this case, it is clear that the appellant was prevented from continuing her educational pursuits due to the care of a handicapped child, which would come under the exceptions outlined in 38 C.F.R. § 21.3043.  However, as noted, that provision only allows for extensions up to the eligible person's 31st birthday.  The appellant in this case attained 31 years of age in April 2005.  Therefore, at the time that she filed her claim for an extension for the receipt of Chapter 35 benefits in October 2008, she was beyond the age limitation.  In this case, the appellant does not meet any of the other exceptions outlined in 38 C.F.R. § 21.3041(g-h) nor does she maintain that special restorative training is necessary.  Thus, the appellant does not meet statutory criteria for an extension.  38 C.F.R. §§ 21.3041(g-h), 21.3043, 31.3300.

The Board finds the appellant's statements regarding her family and financial obligations which prevented her from pursuing a course of education during the applicable time period, i.e., before she reached the age of 31 years, to be credible, but, though very sympathetic to the appellant's arguments, unfortunately, the law clearly precludes benefits in these circumstances.  Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).

Amendments to the law pertaining to the Survivors' and Dependents' Educational Assistance program, effective in May 2008, do not effect the cutoff date of age 31.  See 73 FR 30486 (May 2008).  Thus, notwithstanding any extenuating circumstances or claims of fairness, the law must be applied.  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and in this case, there is no legal basis on which the appellant's claim can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An extension of the delimiting date for Chapter 35 Dependents' Educational Assistance beyond April 10, 2000, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


